Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140115292 McLachlan et al. (“McLachlan”) in view of US 20140082373 Colnot (“Colnot”).
Regarding claim 1, method, comprising: dividing a firmware image into a set of chunks sized to fit into memory blocks of a firmware memory of a device; assigning members of the set of chunks to 
McLachlan discloses obfuscating Memory Management Unit 420, which breaks the memory accesses into scattered and intertwined components and teaches multiple encoders (e.g., #1 Encoder 422 through #N Encoder 430) can be configured to translate multiple memory translation requests in an unrelated fashion, such that each memory allocation is translated in a different manner based on encoder assignment and configuration. This arrangement breaks the relationship between process data and the logical structure of the data's organization in memory, such that the Program Heap Allocations 445 are arranged in a nondeterministic manner in system memory. In one embodiment, a #1 Encoder 422 can be configured to reorder the elements of a fixed range of memory, while a #2 Encoder 424 can be configured to use a complex algorithm to scramble individual bytes of a memory allocation across a range of memory. Additionally, a #3 Encoder can be configured to automatically encrypt data written to memory, while automatically decrypting data during a memory read, such that the memory is encrypted while stored in memory, but the encryption is abstracted from the application's programmer, and any users of the application ([0030-0036], fig. 4-9).
Examiner notes McLachlan does not explicitly recite firmware image or firmware content. Examiner understands the firmware content or image is referring to data and McLachlan meets those limitations however for clarity of record, Colnot is used to teach the firmware image limitations.
Colnot teaches a firmware "image" refers to a single file containing the complete contents of a software object. In an embodiment, a firmware image is created by creating a complete sector-by-sector copy of a source medium, thereby perfectly replicating the structure and contents of the stored firmware, Colnot [0029].
McLachlan and Colnot are analogous to firmware in a computing device. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of McLachlan with Colnot for the purposes of providing encrypting to firmware content to prevent the device from untethered jailbreaking, resulting in a more efficient processor, see Colnot [0029].
Regarding claim 2, McLachlan teaches where the first security value is a value unique to the device (The encoders can each map to one or more address blocks (e.g., 651-658) in a memory heap 650 [0033, 0035, and 0038]).
Regarding claim 3, McLachlan teaches where the first security value is one of, a serial number of the device, a media access control address, a universally unique identifier (UUID) of a system processor of the device, a serial number of a subcomponent of the device, a global system for mobile communications (GSM) radio identifier, and a security processor identifier (the Address Scrambling Encoder 922, a mapping the byte allocations is maintained to enable address decode for a memory read. It will be noted that specific implementations of encoders, or specific implementations of encoder refresh, are not unique to any one implementation or embodiment of the Obfuscating Heap Memory Management Unit (e.g., 615-915 as illustrated in FIG. 6 through FIG. 9) and the invention is not limited as such. In addition to address encoding, in one embodiment, a Data Encryption Encoder 923 is present that can perform real time data encryption and decryption instead of, or in addition to address obfuscation such that the underlying data at the obfuscated address is encrypted during authorized memory writes and decrypted during authorized memory reads [0033, 0035, 0038]).
Regarding claim 6, McLachlan teaches a device, comprising: a firmware data store for storing firmware instructions having a first ordering, where the firmware data store is divided into a s addressable blocks, where the firmware instructions are segmented into a set of chunks, where the chunks are stored in respective blocks of the firmware memory according to an assignment scheme 
Examiner notes McLachlan does not explicitly recite firmware image or firmware content. Examiner understands the firmware content or image is referring to data and McLachlan meets those limitations however for clarity of record, Colnot is used to teach the firmware image limitations.
Colnot teaches a firmware "image" refers to a single file containing the complete contents of a software object. In an embodiment, a firmware image is created by creating a complete sector-by-sector copy of a source medium, thereby perfectly replicating the structure and contents of the stored firmware, Colnot [0029].
McLachlan and Colnot are analogous to firmware in a computing device. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of McLachlan with Colnot for the purposes of providing encrypting to firmware content to prevent the device from untethered jailbreaking, resulting in a more efficient processor, see Colnot [0029].
Regarding claim 7, McLachlan teaches where the chunks have been at least one of individually obfuscated and collectively obfuscated (obfuscation can be performed at compile time for a specific set of allocations based on one or more compile time options, [0032-0036] Fig. 6-8).
Regarding claim 8, McLachlan teaches further comprising: a private memory for storing a copy of the firmware instructions; and a verification module for verify the firmware instructions loaded for execution using the copy of the firmware instructions prior to execution of the firmware instructions loaded for execution (The system 100 also includes memory 110 for storing data and programs for execution by the processing system, the heap 214 and stack 212 segments are available to an executable program when it is loaded into the memory for execution[0022-0027], Fig. 1, memory 110).
Regarding claim 9, McLachlan teaches where the copy of the firmware instructions are stored in reordered, obfuscated chunks, where the reordering is based on a third security value, and where the obfuscation is based on a fourth security value (he Heap Base Address 215 begins at some point above the virtual memory address where the data segment is loaded into memory, and the Stack Base Address 211 begins at or near the top of the program's virtual memory space. In some operating systems, the top of a program's virtual memory space is mapped into the operating system's kernel, which reduces the available address space for the programs to use. As the stack and heap grow through usage, the address space available to each is reduced. In conventional dynamically allocated memory systems, when a process dynamically allocates memory in the process heap space, memory is allocated from a System Heap Pool 225, and a pointer is returned to the processes for the memory allocation. When the 
Regarding claim 10, McLachlan teaches where the third security value is the same as the first security value and where the fourth security value is the same as the second security value (first address of a data object of the program in a first memory address space; and one or more encoders, to abstract memory access to the data object of the program using the first address, wherein the layout of the object data in the first address space differs from the layout of the object in a second address space, abstract, claims 1-3).
Regarding claim 11, McLachlan teaches the device of claim where the firmware data store is a member of a set of firmware data stores, each storing a respective set of firmware instructions that have been segmented into chunks that are assigned, according to respective assignment schemes, to blocks of the member of the set of firmware data stores in which the respective set of firmware instructions is stored (Process Heap 310 can contain blocks of memory with backing allocations in System Memory 350. The blocks of memory in process memory space can be arranged such that an example Process Allocation A 312 in process virtual memory is backed by a System Allocation A 352 in 
Examiner notes McLachlan does not explicitly recite firmware image or firmware content. Examiner understands the firmware content or image is referring to data and McLachlan meets those limitations however for clarity of record, Colnot is used to teach the firmware image limitations.
Colnot teaches a firmware "image" refers to a single file containing the complete contents of a software object. In an embodiment, a firmware image is created by creating a complete sector-by-sector copy of a source medium, thereby perfectly replicating the structure and contents of the stored firmware, Colnot [0029].
McLachlan and Colnot are analogous to firmware in a computing device. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of McLachlan with Colnot for the purposes of providing encrypting to firmware content to prevent the device from untethered jailbreaking, resulting in a more efficient processor, see Colnot [0029].
Regarding claim 12, McLachlan teaches where, the respective assignment schemes are based on the first security value (Encoder can be configured to automatically encrypt data written to memory, while automatically decrypting data during a memory read, such that the memory is encrypted while stored in memory, but the encryption is abstracted from the application's programmer, and any users of the application, the security level or encoder assignment can be changed to present a dynamic data landscape in system memory, and improve the system's resilience to data flow inspection and analysis. [0031, 0038-0039].
Regarding claim 13, McLachlan teaches where the respective assignment schemes are based on security values associated with respective components of the device for which the member of the set of firmware provides instructions (each encoder can accept an assignment of a security parameter and an 
Regarding claim 14, McLachlan teaches a method, comprising: accessing an assignment scheme that maps a set of ordered chunks of a firmware image to a set of memory blocks of a firmware memory into which the ordered chunks have been stored, where the assignment scheme is based on a first security value associated with a device in which the firmware memory is embedded; loading, based on the assignment scheme, a first chunk of the firmware image to a system memory of the device; successively loading, based on the assignment scheme, subsequent chunks of the firmware image into the system memory of the device until the firmware image has been reconstructed in the system memory; and executing the firmware image (In one embodiment, a data processing system with one or more processors 905 can access memory through an Obfuscating Heap Memory Management Unit 915, in which processor logical addresses are converted to memory physical addresses according to memory obfuscation logic represented by one or more encoders in an encoder block 920. Reverse Address Index encoder 921 that maps linear addresses in reverse order across a range of physical addresses. Address Scrambling Encoder 922, a mapping the byte allocations is maintained to enable address decode for a memory read. It will be noted that specific implementations of encoders, or specific implementations of encoder refresh, are not unique to any one implementation or embodiment of the Obfuscating Heap Memory Management Unit, [0033, 0035-0036]).
Examiner notes McLachlan does not explicitly recite firmware image or firmware content. Examiner understands the firmware content or image is referring to data and McLachlan meets those limitations however for clarity of record, Colnot is used to teach the firmware image limitations.
Colnot teaches a firmware "image" refers to a single file containing the complete contents of a software object. In an embodiment, a firmware image is created by creating a complete sector-by-sector 
McLachlan and Colnot are analogous to firmware in a computing device. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of McLachlan with Colnot for the purposes of providing encrypting to firmware content to prevent the device from untethered jailbreaking, resulting in a more efficient processor, see Colnot [0029].
Regarding claim 15, McLachlan teaches where the firmware image is stored in the firmware memory in an obfuscated state and where the method further comprises de-obfuscating the firmware image (Encryption encoder can perform real time data encryption and decryption, [0036]).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over McLachlan in view of Colnot further in view of US 20150039902 Arya et al. (“Arya”).
Regarding claim 4, McLachlan does not explicitly teach where the firmware content is obfuscated using a salt function.
Arya teaches use of salt values in hashing algorithms is a way to alter the output hashed values, but in so doing the salt also alters the inputs to the hashing algorithm and the obfuscation application 122 may use a hash key 108 (e.g., obtained from a key server 110) to process the subscriber-identifiable information 102 into hashed subscriber identifiers 124, [0011-0013].
McLachlan, Colnot and Arya are analogous to obfuscation for data cryptography. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify McLachlan, Colnot with Arya for the purpose of performing digest obfuscation on hashed values, security of the hashed information may be further improved, see Arya [0010].
Regarding claim 5, McLachlan teaches where obfuscating the firmware content includes using a one-way hash function on a second security value to generate a bit stream, applying an XOR operation 
McLachlan does not explicitly teach where the firmware content is obfuscated using a hash function.
Arya teaches use of salt values in hashing algorithms is a way to alter the output hashed values, but in so doing the salt also alters the inputs to the hashing algorithm and the obfuscation application 122 may use a hash key 108 (e.g., obtained from a key server 110) to process the subscriber-identifiable information 102 into hashed subscriber identifiers 124, [0011-0013].
McLachlan, Colnot and Arya are analogous to obfuscation for data cryptography. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify McLachlan, Colnot with Arya for the purpose of performing digest obfuscation on hashed values, security of the hashed information may be further improved, see Arya [0010].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180165427 Verthein et al. teaches techniques for encoding optimization for obfuscated media are described. Generally, a portion of media is designated as sharing protected for a media sharing experience. According to various implementations, the portion of media is obfuscated using a key image to prevent the portion of media from being viewable in the clear by one or more participants in the media sharing experience. A particular participant can be designated as sharing privileged such that the particular participant has access to the key image and can use the key image to deobfuscate obfuscated media. According to various implementations, encoding of a media sharing experience is optimized based on one or more attributes of obfuscated media included in the media sharing experience.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Israr Javed whose telephone number is (571)270-0332.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Lynn Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/Mirza Israr Javed/               Examiner, Art Unit 2437                                   


/MATTHEW SMITHERS/               Primary Examiner, Art Unit 2437